On May 31, 2002, respondent E. Collins Hunter II was disciplined by suspension for 90 days and ordered to pay the costs and furnish proof of compliance with Supreme Court Rule 218 (2001 Kan. Ct. R. Annot. 276). In re Hunter, 273 Kan. 1015, 46 P.3d 1199 (2002).
On November 1, 2002, the respondent filed a motion verifying that he has fully complied with the conditions entered by this court on May 31, 2002, and moves the court for an order reinstating him to the practice of law.
The court finds that the motion should be granted and that respondent should be reinstated to the practice of law and discharged from any further obligation in this matter.
It Is Therefore Ordered that E. Collins Hunter II be and he is hereby reinstated to the practice of law in the State of Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports.
Dated this 27th day of November, 2002.